DETAILED ACTION
This is the first office action on the merits in this application. Claims 1-20, as presented December 7, 2020, stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim teaches a first proximal end/distal end pair in line 6 (arm) and a second proximal end and distal end pair in line 7 (retractor blade). As claimed, it is unclear if this is intended to cause the arm and retractor blade to extend along the same longitudinal axis (which seems improper, since there is a pivot therebetween); or if there are two different directionalities, both being defined in proximal and distal terms. If the second, it is requested that these ends be referred to with distinct names for clarification (e.g. blade has first and second ends).

Claim 11 is considered to be essentially a parallel claim which includes the same issue. 
Regarding claims 4 and 14, as claimed, it is unclear relative to what the pin is stopping movement of the retractor blade. Clarification is required. 
Further, it is unclear what the pin is protruding outward from (and what direction outward is, relative to the previously defined directions). Clarification is required. 
Claims 6 and 16 are written such that it is unclear if the claims are being written as positive recitation of a method step, or functional capability of a device. Examiner believes this to be a functional limitation, which should read “the pivot member is configured to pivot up to 20 degrees…” Clarification is required. 
Regarding claims 7 and 17, as written, it is unclear what portions are intended to be pivoting relative to one another. Examiner believes that the nut and rod system are configured to pivot the pivot member relative to the longitudinal axis. Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 2, 4, 5, 7-12, 14, 15, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sharratt (US 6,368,271 B1).
Regarding claim 1, Sharratt teaches a method of surgery as at fig. 5. The method includes
identifying a surgical site in a patient and forming an incision in the patient (col. 1, lines 38-40; fig. 5);
inserting a retractor system in the patient through the incision (as seen at fig. 5); wherein the retractor includes: 
a surgical retractor system – relevant functionality demonstrated in fig. 2; details of structure and mechanism demonstrated in fig. 6. The system includes 
an arm 50 extending from a proximal end at 116 to a distal end at 95 along a longitudinal axis;
a retractor blade 200 (coupled to bore 162 of fig. 6 as in fig. 2) extending from a proximal end (at junction with 162) to a distal end (down in fig. 2). The proximal end of the retractor blade is capable of being attached to the distal end of the arm (by virtue of connection to 140, which connects to the arm 50 by pin 144 passing through 95). 
The system includes a pivot member 140 positioned at the distal end of the arm 50 and fixably rotatable about a pivot axis of 144 extending transverse to the longitudinal axis. 
The system includes a pivoting adjustment nut (128; threaded bore within 128 at end 130 is in the form of a nut; is not shown, col. 6, line 20-24) and rod (114) system including a pivoting adjustment nut 128 engaged with the pivot member 140 and a pivot rod 114 pivotally attached to the arm 50 (at least some portions of 50) at a position spaced proximal to the pivot axis (axis of 144), 
wherein rotation of the pivoting adjustment nut 114 causes the pivot member 140 to pivot about the pivot axis of 144.
Regarding claim 2, the pivoting adjustment nut 128 includes a hollow internal portion with an internally threaded section (col. 6, line 20-24) that engages an externally threaded portion of the pivot rod 114.
Regarding claim 4, the pivot member 140 includes a pin 144 which protrudes outward (outside of the arm 50) to stop movement of the retractor blade 200 (keeps 140 from moving in some directions, which prevents some movements of 200 when coupled thereto). 
Regarding claim 5, the system includes a pivotable cover 202 attached to the pivot member 140 (at 162 as in fig. 7). The pivotable cover 202 is capable of covering the proximal end of the blade 200 with respect to the pivot member 140 (see arrangement of fig. 5).
Regarding claims 7 and 8 as best understood, the nut/rod system 128/114 function to pivot the pivot member 140 relative to the longitudinal axis to move the retractor blade 200 to toe-out or toe-in approaches. 
Regarding claims 9 and 10, the retractor blade 200 is seen to be curved and contoured. 

Regarding claim 11, Sharratt teaches the surgical method steps of identifying, forming an incision, and inserting a retractor into the incision as at figs. 5, and col. 1, lines 38-40.  The surgical retractor system is seen clearly as at figs. 2 and 6. The system includes 
an arm 50 extending from a proximal end near 116 to a distal end near 95 along a longitudinal axis, the arm having an opening in 128 near the distal end. 
The system includes a pivot member 140 positioned at the distal end of the arm 50 and fixably rotatable about a pivot axis of 144 extending transverse to the longitudinal axis. 
The system includes a retractor blade 200 extending from a proximal end to a distal end (up to down in fig. 2), the proximal end of the retractor blade configured to be attached to the pivot member 140 (at 162 as at fig. 7). 
The system includes a pivoting adjustment nut and rod system including a pivoting adjustment nut 116/128 engaged with the pivot member 140 and a pivot rod 114 received in the opening in 128 the arm 50 and pivotally attached to the arm 50 at a position spaced apart from the pivot axis of 144. 
Rotation of the pivoting adjustment nut 128/116 causes the pivot member 140 to pivot about the pivot axis of 144.
The portion of 128 at 130 is discussed at col 6, lines 20-24. 
Claims 12, 14, 15, and 17-20 are considered parallel to claims 2, 4, 5, and 7-10 and all limitations therein are found in the rejections made, supra. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 6, 13, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sharratt.
Regarding claims 3 and 13, Sharratt has taught the limitations of claims 1 and 11, but has not taught use of a dovetail groove to facilitate attachment of the blade 200 to the pivot member 140. Rather, Sharratt has demonstrated a coupling means at fig. 7 in which pivot member 140 is attached to the blade 200 by means of a plug 166, a pin 180, and a retractor engaging member 182, with rigid coupling provided by the rectangular interface between 183 and 175. Rectangular peg/hole arrangement and a dovetail arrangement are considered to be functionally equivalent coupling designs, permitting slidably attached, rotation-free attachment between two components at only selected relationships. It would have been obvious to one with ordinary skill in the art at the time of the invention to select between these well-known and old coupling designs in the prior art as a matter of design choice between functionally equivalent mechanisms. 
Regarding claims 6 and 16, Sharratt fails to teach the amount of pivoting permitted by element 140. It appears that the amount of pivoting is at least the claimed 20 degrees, which renders obvious to one with ordinary skill in the art at the time of the invention selection of a design which permits the claimed amount of pivoting. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799